DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
Receipt of Applicant’s remarks and amended claims filed on August 5, 2022 is acknowledged. Claims 2-8, 10-13, 17-20 are pending in this application. Claims 1, 9, and 14-16 have been cancelled. Claims 2-8, 10-13, and 17-20 have been cancelled. 

Withdrawn Objections/Rejections
Claim Rejections - 35 USC § 103
The rejection of claims 1-2, 4-8, 11, 17, and 20 under 35 U.S.C. 103 as being unpatentable over Kwon (US 2014/0316333) in view of Bediz et al. (Dissolvable Microneedle arrays for Intradermal Delivery of Biologics: Fabrication and Application, Pharm Res. 2014 Jan; 31(1):117-135) has been withdrawn in view of Applicant’s cancellation of claim 1 to changing the dependency of all dependent claims to claim 13. 
The rejection of claims 1-2, 8, 11, 13, and 17 under 35 U.S.C. 103 as being unpatentable over Kim et al. (Microneedles for drug and vaccine delivery, Adv. Drug Delivery Rev, 2012 Nov; 64(14): 1547-1568) in view of Bediz et al. (Dissolvable Microneedle arrays for Intradermal Delivery of Biologics: Fabrication and Application, Pharm Res. 2014 Jan; 31(1):117-135) has been withdrawn in view of Applicant’s cancellation of claim 1 to changing the dependency of all dependent claims to claim 13, as well as the incorporation of claim 9 into claim 13. 
The rejection of claims 1-3, 4-8, 11, 17, and 20 under 35 U.S.C. 103 as being unpatentable over Kwon (US 2014/0316333) in view of Bediz et al. (Dissolvable Microneedle arrays for Intradermal Delivery of Biologics: Fabrication and Application, Pharm Res. 2014 Jan; 31(1):117-135) and further in view of Thakur et al. (Rapidly dissolving polymeric microneedles for minimally invasive intraocular drug delivery, Drug Delivery and Translational Research 6, 800-815 (2016)) has been withdrawn in view of Applicant’s cancellation of claim 1 to changing the dependency of all dependent claims to claim 13.
The rejection of claims 1-2, 4-8, 11-13, 17, and 20 under 35 U.S.C. 103 as being unpatentable over Kwon (US 2014/0316333) in view of Bediz et al. (Dissolvable Microneedle arrays for Intradermal Delivery of Biologics: Fabrication and Application, Pharm Res. 2014 Jan; 31(1):117-135) and further in view of Sutter et al. (US 2005/0245594), as evidenced by Pandey et al. (Current Advancement in Transdermal Biosensing and Targeted Drug Delivery, Sensors 2019, 19, 1028) has been withdrawn in view of Applicant’s cancellation of claim 1 to changing the dependency of all dependent claims to claim 13, as well as the incorporation of claim 9 into claim 13. 
The rejection of claims 1-2, 4-9, 11, 17-18, and 20 under 35 U.S.C. 103 as being unpatentable over Kwon (US 2014/0316333) in view of Bediz et al. (Dissolvable Microneedle arrays for Intradermal Delivery of Biologics: Fabrication and Application, Pharm Res. 2014 Jan; 31(1):117-135) and further in view of Dillon et al. (Formulation and characterization of dissolving microneedles for delivery of therapeutic peptides, International Journal of Pharmaceutics, 526(2017)125-136) has been withdrawn in view of Applicant’s cancellation of claim 1 to changing the dependency of all dependent claims to claim 13.
The rejection of claims 1-2, 4-9, 11, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon (US 2014/0316333) in view of Bediz et al. (Dissolvable Microneedle arrays for Intradermal Delivery of Biologics: Fabrication and Application, Pharm Res. 2014 Jan; 31(1):117-135) and further in view of Dillon et al. (Formulation and characterization of dissolving microneedles for delivery of therapeutic peptides, International Journal of Pharmaceutics, 526(2017)125-136) and Thakur et al. (Rapidly dissolving polymeric microneedles for minimally invasive intraocular drug delivery, Drug Delivery and Translational Research 6, 800-815 (2016)) has been withdrawn in view of Applicant’s cancellation of claim 1 to changing the dependency of all dependent claims to claim 13.
The rejection of claims 1-2, 4-8, 10-11, 17, and 20 under 35 U.S.C. 103 as being unpatentable over Kwon (US 2014/0316333) in view of Bediz et al. (Dissolvable Microneedle arrays for Intradermal Delivery of Biologics: Fabrication and Application, Pharm Res. 2014 Jan; 31(1):117-135) and further in view of Allen et al. (Dissolvable microneedle fabrication using piezoelectric dispensing technology, International Journal of Pharmaceutics 500 (2016) 1-10) has been withdrawn in view of Applicant’s cancellation of claim 1 to changing the dependency of all dependent claims to claim 13.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the closest prior art is that of Kwon (US 2014/0316333) which discloses a dissolving solid solution perforator (SSP) patch used to penetrate the epithelium layer of the oral cavity and to deliver the antimigraine drug into blood vessels in a submucosa layer (abstract).  It is noted that SSP’s are microneedles. 
The dissolving SSP patch may contain active ingredients such as triptans (paragraph 0013), which are common antimigraine drugs. 
The SSP patches may be fabricated using polymer materials including polyvinylpyrrolidone (PVP), polyethylene glycol (PEG), polyethylene oxide (PEG), polyvinyl alcohol (PVA), cellulose, hydroxypropyl cellulose (HPC), hydroxyethyl cellulose (HEC), hydroxypropyl methylcellulose (HPMC), pectin, dextrin, mono-and polysaccharide, sodium carboxymethyl cellulose (Na-CMC), polyalcohol, gelatin, gum arabic, cellulose gum, alginate, chitosan cyclodextrin, Carbopol and other biopolymers (paragraph 0074), which are water soluble polymers. 
Sumatriptan is disclosed as the anti-migraine active agent (paragraph 0061), which is a macromolecular compound.
Surfactants can be used to enhance permeation and tissue reaction or fabrication (paragraph 0076). 
The SSP patch completely dissolved (paragraph 0047). 
It is noted claim 1 recites “less than 2 wt. %...” of a humectant/softener and a surfactant. 0% of a humectant/softener and/or a surfactant read on the recited limitations. 
Kwon does not, however, disclose a method of preparing the polymeric microneedle array as recited in claim 13 or the humectant being present in the liquid polymer composition before drying. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039. The examiner can normally be reached M-F 5:30 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA S MERCIER/             Primary Examiner, Art Unit 1615